Citation Nr: 1210171	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  10-15 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a disability of the left hip.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	C. Kempton Letts, Attorney at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from October 1942 to January 1946.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from August 2009 and March 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The Board notes that additional issues of service connection for residuals of a laceration of the right leg and whether the Veteran's income is excessive for payment of VA nonservice-connected pension benefits were also originally in appellate status.  However, in the most recent VA Form 9, received in July 2011, the Veteran's representative indicated that the Veteran was only appealing the left hip and low back issues. 

The Veteran was scheduled for a Board hearing, but was unable to attend due to health reasons.  A request for a new hearing has not been received.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Review of the claims file reveals prior RO denials of the left hip disability claim which appear to be final.  As such, VA must undertake a new and material evidence analysis to determine if the claim is reopened.  Although the RO may have determined that new and material evidence was received to reopen the claim, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

However, in the instant case, the Veteran's representative has recently raised a claim of clear and unmistakable error (CUE) in a prior RO rating decision.  Specifically, in a July 2011 VA Form 9, the representative that "the decision of the RO in 1982 contains CUE in that they failed to follow Section 1154(b) at that time."  

Under applicable laws and regulations, RO decisions that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  See 38 C.F.R. § 3.105(a) (2011); Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  Relevant to the Veteran's claim, the essence of a claim of clear and unmistakable error is that it is a collateral attack on an otherwise final rating decision by a VA Regional Office.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).   

The Board finds that the newly raised CUE claim is inextricably intertwined with the new and material evidence to reopen the claim for left hip disability now on appeal.  If the RO were to determine there was CUE in the prior RO decision, the instant claim to reopen pertaining to the left hip disability could be rendered moot.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)(issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Hence, the Board may not proceed with appellate review of the left hip disability issue until the RO had adjudicated the newly raised CUE claim.  

The Veteran also claims that his low back disability is secondary to his left hip disability and thus, the claims are also inextricably intertwined.  

The Board acknowledges that the appeal has been advanced on the Board's docket under 38 C.F.R. § 20.900(c) and regrets delay in appellate review.  However, for the reasons set forth above the case must be returned to the RO so that the RO may adjudicate the new CUE claim as an initial matter. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO must adjudicate the Veteran's claim that there was CUE in the September 1982 rating decision.  The Veteran alleges that the RO failed to apply the combat presumptions of 38 U.S.C.A. § 1154(b).  The RO must notify the Veteran and his representative of the determination and furnish notice of appellate rights and procedures so that the Veteran may have the opportunity to initiate an appeal on the CUE issue if he so desires. 

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative a fully responsive SSOC that includes clear reasons and bases for all determinations and afford them a reasonable opportunity for response.  The case should then be returned to the Board for appellate review of all issues which may properly be in appellate status at that time. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



